Diggins, J.,
— These were companion cases tried before arbitrators. The cases were consolidated for the purpose of arbitration and an appeal was taken and a petition to strike off the appeal from the award of arbitrators was filed. This petition was based on the allegation that the affidavit to the appeal was taken only in one case and that the costs had not been paid in one of the cases and no bond filed in one case, and further that the bond which was filed was insufficient in amount.
Since these cases were consolidated, we think there is no merit in the petition to strike off. The appeal properly recites both captions and the affidavit is taken by a competent party and the bond is sufficient to cover anticipated costs in the consolidated appeal. It is true that in accumulating the costs, appellant failed to pay those peculiar to the one case, George N. Highley, plaintiff, v. Edward J. Staireker, defendant, and Charles J. Mahoney, additional defendant, March term, 1957, no. 1102, but we feel that in the interests of justice, these costs which have heretofore been tendered should be permitted to be paid nunc pro tunc, and therefore we make the following

Order

And now, to wit, September 26, 1958, petition to strike off appeal from the award of arbitrators having been filed and argument had before the court en banc, upon consideration, it is ordered, adjudged and decreed that the said petition be and the same is hereby dismissed and appellant directed to pay costs incurred in George N. Highley, plaintiff, v. Edward J. Staireker, defendant, and Charles J. Mahoney, additional defendant, March term, 1957, no. 1102, before proceeding further on the appeal.